Citation Nr: 1213604	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-29 693	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a surgical scar.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multicystic kidney disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to February 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence fails to establish the current presence of a scar resulting from an in-service surgery.

2.  By a December 1966 rating decision, the RO denied a claim of service connection for a kidney disability; the Veteran did not appeal.

3.  Evidence received since the RO's December 1966 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the kidney claim; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have a scar that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a kidney disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In December 2007, the Veteran applied for VA disability compensation, seeking service connection for a painful surgical scar, which he indicated began in September 1957.  The Veteran's March 1956 enlistment examination report contains a notation of a scar on the right lower quadrant from an appendectomy in 1945.  A review of his service treatment records (STRs) shows that in August 1957, he had a cyst removed from the right kidney.  His February 1960 separation examination noted the right lower quadrant appendectomy scar.  No other scars were identified.  A November 1966 urological examination report notes a well healed left subcostal incision without evidence of herniation.  The Veteran's post-service treatment records are otherwise silent for any notations of scars.  On his application for VA benefits, the Veteran did not note treatment related to his surgical scar.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In this regard, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  The Board finds the Veteran competent to testify as to the presence of a surgical scar, to include whether or not it is painful.  However, other than applying for service connection for a surgical scar, the Veteran has not proffered any evidence of a current diagnosis.  

In this regard, the Board notes that the Veteran was informed of the importance of providing evidence showing a current disability.  In denying service connection for the claimed surgical scar, the RO indicated that the Veteran had submitted no evidence that he currently suffered from a scar.  Although the Veteran disagreed with that decision, he provided no further evidence regarding his scar in his August 2008 notice of disagreement (NOD).  He did, however, proffer additional lay statements in support of his petition to reopen.  A July 2009 statement of the case indicated that his claim was being denied because he had submitted no evidence demonstrating that he had a current disability as a result of his in-service cyst removal surgery.  In his August 2008 VA Form 9 (Appeal to the Board of Veterans' Appeals) the Veteran provided no further information regarding his claim for a surgical scar.  

Thus, while the evidence establishes an in-service surgery and the presence of a well healed left subcostal incision without evidence of herniation in November 1966, the weight of the evidence does not establish a current diagnosis of a scar.  There is simply no evidence, other than the Veteran's December 2007 application for VA benefits wherein he applied for service connection for a surgical scar, that the Veteran has an existing scar resulting from his in-service cyst surgery.  Indeed, upon being informed that his claim was denied because the evidence did not establish the presence of current scar disability, the Veteran has submitted no statements describing the size or placement of the scar for which he seeks service connection.  Without some evidence of a current disability, the claim for service connection for a surgical scar must be denied.  See Brammer, supra.  In finding that service connection for a surgical is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2011).

II.  Petition to Reopen

The Veteran was initially denied service connection for a kidney disability by way of a December 1966 rating decision.  Although the Veteran filed a notice of disagreement as to that decision, he did not file a VA Form 9 (Appeal to the Board of Veterans' Appeals) after receiving a statement of the case in January 1967.  The December 1966 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.118(b)(1), 20.153 (1966).  

As a result of the finality of the December 1966 RO decision, a claim of service connection for a kidney disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of the December 1966 RO decision included the Veteran's STRs and post-service treatment records.  The Veteran's STRs contain the report of a March 1956 enlistment examination showing that the Veteran was clinically evaluated as normal, save for pes planus and a scar on the right lower quadrant from an appendectomy in 1945.  On the accompanying report of medical history, the Veteran indicated that he was in good health and denied any problems related to cysts, kidney stones, or albumin in the urine.  The Veteran reported that prior to service he had worked with radioactive substances for six months while in x-ray school.  In August 1957, the Veteran had a cyst removed from his right kidney.  His sick call treatment record noted that he had had three positive albumin tests prior to that time.  During the cyst removal, the Veteran's right kidney was observed to be larger than his left.  He also had albuminuria, which cleared following the surgery.  In July 1959, he presented with epigastric pain and was found to again have albuminuria.  An intravenous pyelography (IVP) was normal.

The report of the Veteran's February 2, 1960, examination for separation purposes contained an impression of orthostatic albuminuria and specifically noted that that condition was not disqualifying for discharge.  The report indicated that the Veteran's gastrointestinal system was abnormal and noted the right lower quadrant appendectomy scar.  

Post-service medical records show that in March 1965, the Veteran was seen for complaints of severe pain in the right upper quadrant of the abdomen.  Alternating constipation and diarrhea were noted.  The Veteran was hospitalized for further study in April 1965.  X-rays taken during the period of hospitalization were normal, save for the IVP which showed functioning kidneys bilaterally.  It was noted that there was elongation and defect at the inferior pole calyx of the right kidney, which suggested the presence of a space occupying lesion, consistent with a cyst.  The Veteran was re-examined one month post discharge, at which time he had much improvement.  Diagnoses of functional gastroenteritis and cyst of the kidney, remote, were recorded.

The Veteran underwent a urological examination in November 1966.  Physical examination of the Veteran revealed a well-nourished, well-developed male in no apparent acute or chronic distress.  Aside from a well healed left subcostal incision without evidence of herniation, the abdominal examination was within normal limits.  An October 31, 1966, IVP showed minimal caliectasis and slight dilatation of the collecting system on the right.  There was also dilatation of the proximal portion of the right ureter.  The urologist recorded an impression of probable multicystic disease of the right kidney, per history and IVP, and ureteral stasis, probably secondary to the previous right kidney surgery.  

In denying the claim of service connection for a kidney disability in December 1966, the RO acknowledged the Veteran's in-service treatment for albuminuria and cyst removal, but noted that laboratory tests at the time of separation were negative.  The RO also considered the post-service medical evidence, but denied service connection upon finding that the Veteran's multicystic disease of the right kidney was a congenital condition and was not aggravated by service.

Evidence added to the claims folder since the December 1966 RO decision includes a birth certificate for the Veteran's son, his December 2007 application for VA disability compensation; an August 2008 NOD, and an August 2009 VA Form 9.  In his August 2008 NOD, the Veteran stated that he was in service for 17 months prior to having any kidney problems and indicated that he was an x-ray technician in service.  In his VA Form 9, the Veteran stated his belief that his x-ray exposure could have aggravated an already existing condition.

Upon review of the above evidence, the Board finds that the evidence submitted since the December 1966 RO decision does not constitute new and material evidence.  At the outset, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, in certain limited circumstances, service connection may be granted for disability due to aggravation of a congenital or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board also points out that the Veteran has submitted no evidence, other than his own lay statements, in support of his petition to reopen his previously denied claim of service connection for a kidney disability.  

Although the Veteran's statement that he was an x-ray technician in service is new in that the evidence previously of record contained no indication of his service duties, it does not relate to an unestablished fact necessary to substantiate his service connection claim.  That is because the statement, which is presumed credible, neither by itself, nor when considered with previous evidence of record, suggests aggravation of the Veteran's congenital kidney disease.  Further, the evidence does not suggest consideration of a new theory of entitlement, as the issue of aggravation was clearly considered as part of the RO's December 1966 decision.  While the December 1966 RO did not discuss the evidence relied upon to find no aggravation, the RO was not then required to thoroughly explain its decision.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed.Cir.2004) (statements of the RO reasons or bases were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision").

The Board finds that without some evidence suggesting that the Veteran's congenital kidney disease was indeed aggravated in service (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression), the Veteran's stated belief that his in service x-ray exposure "could aggravate an already existing condition" is not sufficient to reopen his previously denied claim.  Although he states that he was in service for 17 months before he had any problems with his kidney, that statement is cumulative of the evidence previously considered as the Veteran's STRs clearly indicate the first instance of cyst removal to be in August 1957.  

In sum, the evidence submitted since the December 1966 RO decision is not new and material as it does relate to an unestablished fact necessary to substantiate the claim of service connection for a kidney disability, and it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for a kidney disability must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's claim of service connection and petition to reopen was received in December 2007.  That same month, the RO sent to the Veteran a letter notifying him that his claim of service connection for a kidney disability was previously denied in December 1966 because the evidence showed that he had a congenital condition that was not aggravated by service.  He was informed that he needed to submit new and material evidence and was advised of the definition of such.  He was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  

The December 2007 letter also notified the Veteran of the evidence required to substantiate his claim of service connection for surgical scarring.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The letter also specifically indicated that the evidence should show a current disability.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice letter in this case.  Further, the Board finds that the December 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs and statements from the Veteran.  The Veteran opted not to have a hearing in connection with his case.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  

The Veteran was not afforded a VA examination in connection with his petition to reopen.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed above, new and material evidence has not been submitted and the Veteran's claim of service connection for a kidney disability has not been reopened; therefore, an examination is not required.  

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for surgical scars under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As discussed previously, there is no evidence of a current disability.  There is also no evidence of persistent or recurrent symptoms of a disability.  Indeed, other than applying for service connection for surgical scarring, the Veteran has produced no evidence that he has an existing scar from his 1957 surgery, despite being informed that the evidence must show a current disability and being denied service connection on the basis that a current disability had not been shown.  Without evidence of a current disability, or persistent symptoms of a disability, there is no requirement to obtain a VA medical examination in this case.  See McLendon, supra.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a surgical scar is denied.

As new and material evidence to reopen a claim of service connection for a kidney disability has not been received, the petition to reopen is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


